Citation Nr: 1114737	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  96-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right index finger from June 26, 2002.

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right long finger from June 26, 2002.

3.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left index finger from June 26, 2002.

4.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left long finger from June 26, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, granted service connection and assigned initial 0 percent (noncompensable) ratings for arthritis of each hand, effective January 1, 1994.  The Veteran filed a notice of disagreement (NOD) with the initial ratings assigned and this appeal ensued.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Muskogee, Oklahoma.

In a June 1997 rating decision, the RO increased the initial disability rating for each hand from 0 to 10 percent, effective January 1, 1994.  Since the increase during the appeal did not constitute a full grant of the benefits sought, the Veteran's claims for higher initial ratings for each hand remain on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).   

In January 1999, September 2000, and October 2003, the Board remanded the claims for additional development.

In a March 2006 rating decision, the RO granted separate 10 percent ratings for arthritis of the index and long fingers of each hand, effective June 26, 2002, but denied initial ratings higher than 10 percent for arthritis of each hand prior to that date.  [Parenthetically, the Board notes that the criteria used to evaluate ankylosis and limitation of motion of the digits of the hands were revised effective August 26, 2002.  The RO stated that it assigned the June 26, 2002 effective date for the separate 10 percent ratings based on the effective date of the liberalizing law, which was actually August 26, 2002.  Although the effective date assigned by the RO appears to have been an error, it is not prejudicial to the Veteran.]  

In November 2007, the Board remanded the issues to the RO, via the Appeals Management Center (AMC), for additional development.  

In December 2009, the Board denied an initial rating in excess of 10 percent for arthritis of each hand prior to June 26, 2002.  The Board remanded the claims for initial ratings in excess of 10 percent for the index and long fingers of each hand from June 26, 2002, to the RO, via the AMC, for additional development.

The Veteran testified during a hearing before RO personnel in February 1997, and, in June 2000, he testified during a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims remaining on appeal have been accomplished.

2.  Since June 26, 2002, arthritis of the right index finger has been manifested by no worse than range of motion of the metacarpophalangeal (MCP) joint from 0 to 80 degrees, range of motion of the proximal inner phalangeal (PIP) joint from 0 to 90 degrees, range of motion of the distal inner phalangeal (DIP) joint from 0 to 70 degrees, and a 2 to 2.5 cm gap between the tip of the finger and the proximal transverse crease of the palm, with X-ray evidence of minimal osteoarthritis at the interphalangeal (IP) joints.  

3.  Since June 26, 2002, arthritis of the right long finger has been manifested by no worse than range of motion of the MCP joint from 0 to 80 degrees, range of motion of the PIP joint from 0 to 90 degrees, range of motion of the DIP joint from 0 to 70 degrees, and a 2 to 2.5 cm gap between the tip of the finger and the proximal transverse crease of the palm, with no X-ray evidence of arthritis.  

4.  Since June 26, 2002, arthritis of the left index finger has been manifested by no worse than range of motion of the MCP joint from 0 to 80 degrees, range of motion of the PIP joint from 0 to 90 degrees, range of motion of the DIP joint from 0 to 70 degrees, and a 2 to 2.5 cm gap between the tip of the finger and the proximal transverse crease of the palm, with X-ray evidence of osteoarthritis of the MCP joint and IP joints.  

5.  Since June 26, 2002, arthritis of the left long finger has been manifested by no worse than range of motion of the MCP joint from 0 to 80 degrees, range of motion of the PIP joint from 0 to 90 degrees, range of motion of the DIP joint from 0 to 70 degrees, and a 2 to 2.5 cm gap between the tip of the finger and the proximal transverse crease of the palm, with no X-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for arthritis of the right index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2010).

2.  The criteria for an initial rating in excess of 10 percent for arthritis of the right long finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2010).

3.  The criteria for an initial rating in excess of 10 percent for arthritis of the left index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2010).

4.  The criteria for an initial rating in excess of 10 percent for arthritis of the left long finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for arthritis was submitted in December 1994.  In correspondence dated in January 2008, VA notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in January 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in the January 2008 letter.  

All pertinent development has been undertaken.  VA examinations were conducted in July 2005 and May 2010.  All available, relevant evidence has been obtained in this case, including VA treatment records dated through May 2009.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).
Evaluation of Ankylosis or Limitation of Motion of                                                 Single or Multiple Digits of the Hand 
(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.
(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.
(3) Evaluation of ankylosis of the index, long, ring, and little fingers:
(i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.
(ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.
(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx.
(ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.
(iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.
(iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.
(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.
 
 
Rating
 
I. Multiple Digits: Unfavorable Ankylosis 
Major
Minor
5216
Five digits of one hand, unfavorable ankylosis of
60
50
 
Note: Also consider whether evaluation as amputation is warranted.
 
 
5217
Four digits of one hand, unfavorable ankylosis of: 
 
 
 
Thumb and any three fingers
60
50
 
Index, long, ring, and little fingers
50
40
 
Note: Also consider whether evaluation as amputation is warranted.
 
 
5218
Three digits of one hand, unfavorable ankylosis of: 
 
 
 
Thumb and any two fingers
50
40 
 
Index, long, and ring; index, long, and little; or index, ring, and little fingers
40
30
 
Long, ring, and little fingers
30
20
 
Note: Also consider whether evaluation as amputation is warranted.
 
 


5219
Two digits of one hand, unfavorable ankylosis of:
 
 
 
Thumb and any finger
40
30
 
Index and long; index and ring; or index and little fingers
30
20
 
Long and ring; long and little; or ring and little fingers
20
20
 
Note: Also consider whether evaluation as amputation is warranted.
 
 

 

Rating

II. Multiple Digits: Favorable Ankylosis 
Major
Minor
5220
Five digits of one hand, favorable ankylosis of
50
40
5221
Four digits of one hand, favorable ankylosis of: 
 
 
 
Thumb and any three fingers
50
40
 
Index, long, ring, and little fingers
40
30
5222
Three digits of one hand, favorable ankylosis of:
 
 
 
Thumb and any two fingers
40
30
 
Index, long, and ring; index, long, and little; or index, ring, and little fingers
30
20
 
Long, ring and little fingers
20
20
5223
Two digits of one hand, favorable ankylosis of: 
 
 
 
Thumb and any finger
30
20
 
Index and long; index and ring; or index and little fingers
20
20
 
Long and ring; long and little; or ring and little fingers
10
10

 
 
Rating
 
III. Ankylosis of Individual Digits 
Major
Minor
5224
Thumb, ankylosis of:


 
Unfavorable
20
20
 
Favorable
10
10
 
Note: Also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.
 
 
5225
Index finger, ankylosis of:
 
 
 
Unfavorable or favorable
10 
10 
 
Note: Also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.
 
 
5226
Long finger, ankylosis of:
 
 
 
Unfavorable or favorable
10
10
 
Note: Also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 
 
 
5227
Ring or little finger, ankylosis of: 
 
 
 
Unfavorable or favorable
0
0
 
Note: Also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 
 
 

 
 
Rating
 
IV. Limitation of Motion of Individual Digits 
Major
Minor
5228
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers
20 
20
 
With a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers
10 
10
 
With a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.
0 
0
5229
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees
10
10
 
With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees
0
0
5230

Ring or little finger, limitation of motion: Any limitation of motion
0
0
(Authority: 38 U.S.C. 1155)

38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (effective August 26, 2002).

Factual Background and Legal Analysis

As noted above, historically the Veteran was service-connected for arthritis of each hand.  Since June 26, 2002, the Veteran's hands have been evaluated twice - during VA examinations in July 2005 and January 2010.  VA treatment records note that the Veteran has arthritis, however, these records contain no specific findings with regard to his hands during the relevant time period.

During the July 2005 VA examination, the Veteran complained of pain most of the time in his knuckles along with weakened hand grip at times.  He also complained of stiffness, especially in the morning, and difficulty making a fist.  He said the symptoms eased a bit as the day went on.  He said that he had swelling, especially in hot weather, and experienced fatigue if he used his hands for 20 to 30 minutes continuously.  He reported flare-ups with additional use.  He said that he worked in office and that his hands did not affect his occupation, but that his hands did limit his daily activities and hobbies, such as working on his car and doing woodworking.  

On physical examination, there was some swelling of the PIP joints bilaterally, which the examiner noted was a sign of osteoarthritis.  There was also evidence of painful motion of the IP joints and MCP joints, but no evidence of redness, edema, effusion, instability, weakness, heat, or abnormal movement.  There was no ankylosis present.  The Veteran could approximate all the fingers of both hands to his thumbs bilaterally without any gap between them.  He had problems touching the proximal transverse crease of his hands bilaterally by his fingers, and there was a gap of about 2 to 2.5 cm between the fingers and the proximal transverse creases - more with digits 3, 4, and 5 than the other digits (1 and 2).  Other than this, the examiner indicated that range of motion of the joints of the wrist and hands were within normal limits.  Repetitive use did cause an increase in pain and decreased his range of motion of all the little joints of his hand by about 5 degrees. The Veteran had normal grip strength, normal dexterity, normal writing, and normal power for pulling and pushing.  The X-rays indicated minimal osteoarthritis in the left first MCP joint, and minimal arthritis bilaterally in the first IP joints.

During the May 2010 VA examination, the Veteran complained of pain and stiffness throughout his hands and joints of the hands.  He said his symptoms were worse in the morning until the joints loosened.  He said he had decreased grip strength and dexterity, which were worse during periods of flare-up.  He reported that the flare-ups, consisting of increased pain and stiffness, occurred once a month, last two days.  He said he treated his pain and flare-ups with 800 mg of Motrin.  The Veteran said that he worked as an aviation safety inspector and that during flare-ups he was unable to complete some his typing duties, but could usually perform another task until his symptoms subsided.  He said he had no limitations in his daily activities, but said that he was unable to use hand tools during flare-ups and sometimes had difficulty gripping his golf clubs.  He also said he had decreased dexterity in the morning and had difficulty picking up small objects, such as coins.

On physical examination, the Veteran's hands appeared grossly normal.  He had good muscular development bilaterally.  He was noted to have decreased gripping strength, bilaterally.  He had pain on palpation of the joints of the fingers, but not the thumbs.  In each finger, range of motion of the MCP joint was from 0 to 80 degrees, PIP joint was from 0 to 90 degrees, and DIP joint was from 0 to 70 degrees.  The Veteran reported pain throughout range of motion testing.  Thumb range of motion was normal bilaterally.  There was no evidence of fatigability or incoordination on repetitive motion.  There was a 2 cm gap between the tips of his fingers and the proximal transverse crease of the palm bilaterally.  The examination showed normal dexterity and no evidence of any change of motion with repetitive movement in the joints.  X-rays of the hands showed normal bony anatomy and joint surfaces and joint spaces appeared well-maintained.  The examiner noted that previous X-rays showed signs of osteoarthritis in the left first MCP joint and bilateral first IP joints and that the Veteran's symptoms were consistent with arthritis.  

In this case, there is no evidence of ankylosis in any of the joints of the Veteran's hands and fingers.  With regard to the first and long fingers, the maximum rating allowable under the rating criteria for limitation of motion is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain.  The July 2005 examiner noted a 5 degree additional limitation of motion on repetitive testing, however, it was also noted that the Veteran initially had normal range of motion.  Therefore, even with repetitive use and painful motion, range of motion was only minimally limited.  The May 2010 VA examiner noted that the Veteran had some minimal limitation of motion in each finger, but no additional limitation was noted with repetitive testing.  Under these circumstances, the Board finds that disability picture for the Veteran's index and long finger does not approximate functional loss associated with ankylosis or amputation, which would be required to obtain ratings higher than those already assigned.  

The Board has also considered whether separate ratings are warranted for the other digits of the Veteran's hands.  Notably, the May 2010 VA examination indicated that the Veteran had limitation of motion in the ring and little fingers of each hand; however, only a noncompensable rating is warranted for such limitation under Diagnostic Code 5230.  Furthermore, the X-rays have not established that the Veteran had arthritis in the joints of the right and little fingers.  Hence, a compensable rating is not warranted under Diagnostic Code 5003.  

As noted above, VA revised the rating criteria pertaining to ankylosis and limitation of motion of the fingers, effective August 26, 2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  Prior to August 26, 2002, there were no diagnostic codes that addressed limitation of motion of the fingers.  Instead, under Diagnostic Codes 5225 and 5226, a 10 percent rating was provided for favorable or unfavorable ankylosis of the index and middle (long) fingers.  Noncompensable ratings were provided for ankylosis of the ring and little fingers.  Hence, although the Board has considered the criteria effective prior to August 26, 2002, they do not provide for initial ratings higher than those already assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (effective prior to August 26, 2002).  

For all the foregoing reasons, the Veteran's claims for initial ratings in excess of 10 percent for the index and long fingers of each hand from June 26, 2002, must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether the Veteran's arthritis of the hands presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for arthritis of the right index finger from June 26, 2002, is denied.

An initial rating in excess of 10 percent for arthritis of the right long finger from June 26, 2002, is denied.

An initial rating in excess of 10 percent for arthritis of the left index finger from June 26, 2002, is denied.

An initial rating in excess of 10 percent for arthritis of the left long finger from June 26, 2002, is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


